NO. 07-12-0441-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                  OCTOBER 18, 2012
                           ______________________________


                             In re BARRY DWAYNE MINNFEE,

                                                                    Relator
                           ______________________________

                                 Original Proceeding
                           ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is Barry Dwayne Minnfee’s application for a writ of

mandamus.      He requests a writ of mandamus against “the municipal court clerk:”

ordering her to file his “case.”   We dismiss the petition.

       Relator complains that the clerk for the municipal court in Amarillo, Texas, has

refused to file a document wherein he requests DNA testing. Mandamus is intended to

be an extraordinary remedy, available only in limited circumstances. In re Southwestern

Bell Telephone Co., L.P., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). Texas

Government Code § 22.221 expressly limits the mandamus jurisdiction of the courts of

appeal to writs necessary to enforce the jurisdiction of the court of appeals and writs

against specified district or county court judges in the court of appeals’ district. TEX.

GOV’T CODE ANN. § 22.221(a), (b) (West 2004). Consequently, unless necessary to
enforce our jurisdiction, we have no jurisdiction to issue a writ of mandamus against the

municipal court clerk. In re Coronado, 980 S.W.2d 691, 692 (Tex. App.–San Antonio

1998, orig. proceeding) (per curiam) (noting because a district clerk is not a judge, a

relator must show issuance of a writ of mandamus is necessary to enforce the

jurisdiction of the court of appeals). Relator’s mandamus petition does not claim, nor

does it appear to seek relief designed to enforce this court’s jurisdiction. Relator does

not allege that he has an appeal pending before this court.

       Furthermore, relator has failed to show any authority permitting him to petition for

DNA testing through a municipal or small claims court to attack his conviction. Nor has

he provided this court with a copy of the petition in the form of an appendix.

       Accordingly, we dismiss the appeal for want of jurisdiction.



                                                 Per Curiam




                                             2